         Case 1:17-cv-01461-JPW Document 77 Filed 07/06/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF PENNSYLVANIA


DAVID HOHMAN, SR., ET AL.                              :
              Plaintiffs                               :      Civil Action No. 1:17-CV-1461
                                                       :
              Vs.                                      :
                                                       :      JUDGE KANE
JOHN E. TORRES                                         :
          Defendant                                    :

                                   7th JOINT STATUS REPORT

   1. Status of Discovery

       1.1    Separately for each party, please give a statement summarizing the status of
              discovery:

              By Plaintiff(s):

                         Plaintiff’s discovery is complete.

              By Defendant(s):

                         Defendant’s discovery is complete.

   2. Status of Pending Litigation

       From Plaintiff:

       Plaintiffs and Defendant are continuing to explore the possibility of settlement.

       From Defendant:

       The Defendant is still incarcerated at Camp Hill Correctional Institution. Counsel has not
had an opportunity to visit or speak to Mr. Torres since before the pandemic because of the lock
down. Defendant and Plaintiff are exploring every option to resolve this matter.
         Case 1:17-cv-01461-JPW Document 77 Filed 07/06/21 Page 2 of 2




Date: July 6, 2021                        /s/Edward A. Paskey
                                          Edward A. Paskey, Esquire
                                          PA Attorney Id. 80304
                                          2675 Eastern Boulevard
                                          York, PA 17402
                                          Ph: (717)757-4565
                                          F: (717)755-4708
                                          Email: epaskey@yorklaw.com
                                          Attorney for Plaintiffs



Date: July 2, 2021
                                          Thurman W. Zollicoffer, Jr.
                                          (pro hac vice pending)
                                          Nelson Mullins Riley & Scarborough, LLP
                                          100 South Charles Street
                                          Suite 1600
                                          Baltimore, MD 21201
                                          Ph: 443-392-9419
                                          Fax: 443-392-9499
                                          Email: thurman.zollicoffer@nelsonmullins.com
                                          Attorneys for Defendant
